By order of February 20, 2018, the application for leave to appeal the August 10, 2017 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Straughter (Docket No. 156198). The appellant having now moved to amend his application to withdraw the issue under consideration in Straughter, that motion is GRANTED, and the application is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court. The motion for a Franks hearing is DENIED.